Title: From George Washington to Major Benjamin Tallmadge, 14 August 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dear Sir
          Head Quarters West point 14th Augt 1779.
        
        I have your favors of the 11th by Capt. Edgar, who has got an order for the Arms necessary for the dismounted Dragoons. I have wrote to Colo. Sheldon by this opportunity respecting the inlistment of Men to fill up the Regiment provided they can be obtained upon the terms of serving on foot untill there shall be a necessity or conveniency of mounting them—If you can procure a proper person to bring the

intelligence from  I consent to your engaging him upon the terms you have mentioned. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      